               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,         )
                                  )
               Plaintiff,         )
                                  )
               v.                 )     Criminal No. 2019-34
                                  )
REINALDO CRUZ TAURA,              )
                                  )
               Defendant.         )
                                  )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

David B. Rothman
Rothman & Associates, P.A.
Miami, FL
Treston E Moore
Moore, Dodson and Russell
St. Thomas, U.S.V.I.
     For Reinaldo Cruz Taura.

                                ORDER
GÓMEZ, J.

      Before the Court is the emergency motion of Reinaldo Cruz

Taura (“Taura”) for release pending sentencing in this matter.

      On May 29, 2019, the United States filed an Information

charging Taura with one count of providing kickbacks in

violation of 41 U.S.C. § 8702.

      On October 22, 2019, Taura filed an application for

permission to enter a plea in this matter. On the same date,
United States v. Taura
Criminal No. 2019-34
Order
Page 2

Taura filed a motion requesting that he remain on release

pending his sentencing.

      On October 23, 2019, the Court held a change of plea

hearing in this matter. At that hearing, Taura pled guilty to

the one count in the Information. Additionally, the Court heard

argument on Taura’s motion for release pending sentencing.

Thereafter, the Court orally denied Taura’s motion.

      On March 18, 2020, Taura filed an emergency motion for

release from custody pending sentencing. On March 20, 2020,

Taura filed a motion requesting that the Court schedule a

telephonic hearing on his emergency motion on an expedited

basis.

      On March 24, 2020, the United States filed an opposition to

Taura’s emergency motion. Thereafter, on March 27, 2020, Taura

filed a reply to the opposition of the United States.

      On April 2, 2020, Taura filed (1) a supplement to his

emergency motion and (2) a second motion for a hearing on his

emergency motion.

      Taura’s sentencing hearing is currently set for May 7,

2020.

      Section 3143 of the Bail Reform Act, 18 U.S.C. § 3141 et

seq., addresses the standard to be used when considering release
United States v. Taura
Criminal No. 2019-34
Order
Page 3

or detention of a defendant pending sentence. Section 3143 in

pertinent part provides

      the judicial officer shall order that a person who has
      been found guilty of an offense and who is awaiting
      imposition or execution of sentence . . . be detained,
      unless the judicial officer finds by clear and
      convincing evidence that the person is not likely to
      flee or pose a danger to the safety of any other person
      or the community if released under section 3142(b) or
      (c). If the judicial officer makes such a finding, such
      judicial officer shall order the release of the person
      in accordance with section 3142(b) or (c).

18. U.S.C. § 3143(a)(1). “The burden of establishing by clear

and convincing evidence that the person will not flee or pose a

danger to any other person or to the community rests with the

person.” Fed. R. Crim. P. 32.1(a)(6).

      In his emergency motion, Taura has not presented any

additional evidence that changes the calculus with respect to

the Court’s evaluation of his likelihood to flee or pose a

danger to the safety of the community. At best, he presents only

speculative arguments that his confinement in the Metropolitan

Detention Center at Guaynabo, Puerto Rico, (“MDC Guaynabo”)

increases his risk of contracting COVID-19. Taura’s petition is

wanting for several reasons.

      There have been no confirmed cases of COVID-19 in MDC

Guaynabo. Further, MDC Guaynabo has implemented a number of

measures to protect its population. There is no evidence that

such measures are, or have been, inadequate. Without any
United States v. Taura
Criminal No. 2019-34
Order
Page 4

evidence that MDC Guaynabo is not providing appropriate medical

care, or is unable to provide appropriate medical care, the

Court is not persuaded that Taura should be released. Cf. United

States v. Raia, No. 20-1033, slip op. at 8 (3d Cir. Apr. 3,

2020) (recognizing that “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive

and professional efforts to curtail the virus’s spread”). As

such, the Court is not convinced that it should depart from its

prior ruling denying release pending sentencing.

      The premises considered, it is hereby

      ORDERED that Taura’s emergency motion, ECF No. 39, for

release pending sentencing is DENIED; it is further

      ORDERED that Taura’s supplemental motion, ECF No. 45, for

release pending sentencing, is DENIED; and it is further

      ORDERED that Taura’s motions, ECF No. 42 and ECF No. 46,

for a hearing on his emergency motion for release pending

sentencing are MOOT.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
